DETAILED ACTION
This office action is in response to the communication received on 11/23/2022 concerning application no. 15/874,523 filed on 01/18/2018.
Claims 1-2, 4-11, and 14-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
Applicant argues amendments resolve the 112(b) rejections in the action filed 06/23/2022.
Examiner disagrees. Applicant has not amended all 112(b) rejections in the claim set as alleged. Non-amended elements’ rejections are maintained. 

Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Angelsen does not teach the use of time delays for controlling the driving signals and is rather the lad or different in the time of the signals. Applicant further alleges that the suppression of scattered signals is possible and this suppresses the decrease in image quality.
Examiner disagrees. It is extremely well known in the field of ultrasound that transmitted signals are resultant of the driving signals that dictate the transmission. That is, the transmitting signal will have an amplitude, transmission time, frequency, phase, or other signal parameters by virtue of the form signal that is sent. This is so well known, that is it the fundamental principle of ultrasound transmission. For example, it is known in academia as it is noted in page 118 of the textbook by Mikla et al. ("Medical Imaging Technology", 2014) where it discusses “Piezoelectricity means “pressure electricity,” which is used to describe the coupling between a material’s mechanical and electrical behaviors. Piezoelectric effect when a piezoelectric material is squeezed or stretched, electric charge is generated on its surface. Conversely, when subjected to electric voltage input, a piezoelectric material mechanically deforms. “Piezo” is Greek for pressure. Piezoelectricity refers to the generation of an electrical response to applied pressure. Pierre Curie used the piezoelectric properties of quartz crystals to construct a device to measure the small changes in mass that accompany radioactive decay” and “If the applied electric voltage is alternating, it induces oscillations which are transmitted as ultrasound waves into the surrounding medium. The piezoelectric crystal, therefore, serves as a transducer, which converts electrical energy into mechanical energy and vice versa”. In addition to prevalent understanding that driving signals are electric and their input is what determines the form of the sound that is output, this is a fundamental principle that is understood in industry as well. As noted by STMicroelectronics ("Quad ± 90 V, ± 2 A, 3/5 levels, high speed ultrasound pulser", May 2012), electrical pulser are what control the ultrasound transmission in the form of voltage output. 
Angelsen knows that ultrasound is controlled by electrical signal. This is seen in paragraphs 0014 and 0026 where it is taught that the transducer elements are electrically connected to the beamformer that is used for both transmission and reception. Paragraph 0016 teaches that the HF and LF pulses are based on the electro-acoustic transduction that affects the PZT. Angelsen even states in paragraphs 0069-0070 that driving the electric port will generate vibrations for the HF transmission and LF transmission. Finally, Angelsen teaches this extremely well known idea by stating “electronic switches that electronically selects and connects sub-groups of elements to the instrument beam former, or sub-aperture electronics that delay and combine the signal from several array elements into a single sub-aperture signal that connects to single channels in the instrument beam former” in paragraph 0087. Given that in addition to Angelsen stating that the electrical signals are manipulating the transmission and would therefore the propagation delay would be due to the electrical signals’ delay, it is a well-established fact in the art that if the transmission is delayed, it is by virtue of the electrical signals manipulating it.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., suppresses scattered signals and image quality is not decreased) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is nothing in the claims that require scattered sound suppression or preventing the decrease in image quality. Assuming, arguendo, such an element was present. Angelsen teaches that scattered noise is suppressed.
Examiner maintains Angelsen is a relevant reference.

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: This is with regards to Angelsen in view of Zhou. Angelsen discussed above.

Drawings
The drawings were received on 11/23/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 6-7, recite “some of the transducers”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what number of transducers are required to meet the criteria of “some”. “Some of the transducers” could merely be one transducer or it could require a plurality of transducers. One with ordinary skill in the art would not be able to ascertain the number of transducers that are required.
For purposes of examination, the Office is considering at least two transducers to be some of the transducers.

Claim 6 is indefinite for the following reasons:
Lines 9-10, recite “wherein a signal strength…is -20 dB or more relative to a maximum value of a signal strength of the first driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the signal strength, which is a fixed value, can be “is -20 dB or more” than itself. If the signal strengths are different, it is unclear how a signal can be stronger than a maximum value as a maximum is the greatest value amongst a plurality of values.
For purposes of examination, the Office is considering the signal to be stronger than another signal value.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Kristoffersen et al. (PGPUB No. US 2004/0254459).

Regarding claim 1, Angelsen teaches an ultrasound diagnostic apparatus including at least one ultrasound probe (Probe) configured to transmit transmitting ultrasound to a subject and configured to receive a receiving signal from the subject to generate ultrasound image data from the receiving signal (Abstract teaches that the acoustic probe transmits and receives acoustic pulses. Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging), 
wherein the ultrasound probe includes a plurality of transducers aligned in an array, a transmitting opening configured with some of the transducers aligned in the array, and wherein the plurality of transducers includes a plurality of transducer groups including at least a first transducer group and a second transducer group (Paragraph 0053 teaches that the probe has a high frequency (HF) aperture 201 and a low frequency (LF or LF1) aperture 202. See Fig. 2a. Paragraph 0110 teaches that the probe has CMUT/PMUT transducers. Paragraph 0014 teach that the elements are arranged in groups that are connecter to sub-aperture beamforming electronics. While the annular array apertures 201 and 202 are shown to be aligned with one another, Abstract teaches that the probe is able to operate in the form of linear arrays. A linear format of aligned transducers is also shown in Fig. 5. In Fig. 2a and 5, the arrays are shown to be aligned with respect to the x and y axis);
a transmitter (Apertures 201 and 202) which: 
generates a plurality of driving signals with different driving waveforms, the plurality of driving signals including at least a first driving signal and a second driving signal (Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture),  
provides a time delay for transmitting the plurality of driving signals, the time delay provided to the first driving signal, to the second driving signal, or to both the first driving signal and the second driving signal of the plurality of driving signals so that the transmitting ultrasound focuses to a same focal point (Paragraph 0056 teaches the equations that are used in the propagation lag for the LF1 and HF apertures. The equation for LF is dependent on RLO(z) and RLI(z) and the HF is dependent on RHO(z) and RHI(z). Fig. 2a shows that the values are different from one another and would result in different propagation lags. Paragraph 0057 teaches that the HF and LF lags are different and have a change in the oscillation phase of 90 degrees. Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a. Paragraph 0055 teaches that the delay is used in the control of the pulsing of the HF and LF signals’ transmission. Paragraph 0014 teaches that the transducer elements are electrically connected to the beamformer that is used for both transmission and reception. Paragraph 0026 teaches that this electrical connection is for the transmission and reception of the use and is used in electronic steering. Paragraph 0069 teaches that driving the electric port will generate vibrations for the HF transmission. Paragraph 0070 teaches that driving the electric port will generate vibrations for the LF transmission),
outputs the first driving signal to transducers of the first transducer group, and outputs the second driving signal to transducers of the second transducer group (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a. Paragraph 0053 teaches that the probe has a high frequency (HF) aperture 201 and a low frequency (LF or LF1) aperture 202. See Fig. 2a. Paragraph 0110 teaches that the probe has CMUT/PMUT transducers. Paragraph 0014 teach that the elements are arranged in groups that are connecter to sub-aperture beamforming electronics. While the annular array apertures 201 and 202 are shown to be aligned with one another, Abstract teaches that the probe is able to operate in the form of linear arrays. A linear format of aligned transducers is also shown in Fig. 5. In Fig. 2a and 5, the arrays are shown to be aligned with respect to the x and y axis), according to control by a controller, the transmitter sequentially switching the transducers of the first transducer group and the second transducer group to which the first driving signal and the second driving signal is supplied (Abstract teaches that the array can be a switched array. Paragraph 0026 teaches that switches can be used for the electronic selectable connection of groups of array elements for sub-aperture beamforming), and sequentially switches the transducers to which the first driving signal and the second driving signal is output (Abstract teaches the ultrasound of switched arrays. Paragraph 0026 teaches that the electronic circuitry is able to switch the selection and transmission of groups of array elements to perform beamforming or sub-aperture beamforming for transmission and reception. Paragraph 0029 teaches that the switching controls the HF and LF array surfaces. Paragraph 0067 teaches that the switching is operated at 10 MHz for the HF and LF frequencies);
a receiver which receives the receiving signal from the subject (Paragraph 0013 teaches that the arrays care able to receive HF and LF signals); and
a central processing unit which generates the ultrasound image data from the receiving signal (Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging),
wherein 
the first transducer group is positioned on an inner side of the transmitting opening and the second transducer group is positioned to an outer side of the first transducer group relative to a center of the ultrasound probe (Fig. 2a shows the HF transmit aperture 201 to be in the center and the LF aperture 202 on the outer side of the transducer), 
wherein the second driving signal is an electric driving signal (Paragraph 0014 teaches that the transducer elements are electrically connected to the beamformer that is used for both transmission and reception. Paragraph 0026 teaches that this electrical connection is for the transmission and reception of the use and is used in electronic steering. Paragraph 0069 teaches that driving the electric port will generate vibrations for the HF transmission. Paragraph 0070 teaches that driving the electric port will generate vibrations for the LF transmission), 
that the transmitting ultrasound focuses at the same focal point (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a).
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, 
wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal of the electric driving signal being included in a frequency power spectrum of a pulse of the first driving signal,  
wherein a frequency band of the frequency power spectrum of the pulse of the first driving signal is wider than a frequency band of the frequency power spectrum of the pulse of the second driving signal of the electric driving signal, and the frequency band of the frequency power spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal of the electric driving signal.
In an analogous imaging field of endeavor, regarding transmission of multiple ultrasound pulses and medical imaging, Kristoffersen teaches an ultrasound diagnostic apparatus, 
wherein the transmitter (Controller 116 and transmitter 102) is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal of the electric driving signal being included in a frequency power spectrum of a pulse of the first driving signal (Paragraphs 0044-0045 teaches that the pulse sequences are resultant waveforms of the output waveforms of the control waveforms that are shown to be electrical as they are measured in voltage. Paragraph 0042 teaches that each transducer element is driven with pulser. Fig. 8 shows the spectral response. The peak of the wave 226 is shown to be within the frequency spectrum of the wave 228), that the transmitting ultrasound focuses at the same focal point (Paragraph 0034 teaches that the electronic transmission is such that each scan plane can be focused),
wherein a frequency band of the frequency power spectrum of the pulse of the first driving signal is wider than a frequency band of the frequency power spectrum of the pulse of the second driving signal of the electric driving signal, and the frequency band of the frequency power spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal of the electric driving signal (Paragraphs 0044-0045 teaches that the pulse sequences are resultant waveforms of the output waveforms of the control waveforms that are shown to be electrical as they are measured in voltage. Paragraph 0042 teaches that each transducer element is driven with pulser. The width of the frequency band of signal 228 is shown to be wider than the frequency band of the signal 226. There are multiple instances of this in Fig. 8. On such example is at the -10 dB level, the band of 228 consecutively extends to about ~3.4 MHz and the band of signal 226 is shown to stop earlies are about ~3.2 MHz. Another example is seen where the signal 228 is shown to be wider on the left signal at around ~.4 MHz to be before the signal 226’s start at about ~.5 MHz. Similarly, the bands of signal 228 at higher magnitudes band values is shown to be wider than signal 226).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Kristoffersen’s teaching of a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse signal of the second driving signal that is included in the frequency power spectrum of a transmitting pulse signal of the first driving signal. And that the frequency band of the first signal is higher than the frequency band of the second signal. This modified apparatus would allow the user to output ultrasound transmission such that it reduces sidelobes (Paragraphs 0004 of Kristoffersen). Furthermore, the modification allows for transmission that maintains its spectrum despite tissue attenuation (Paragraph 0002 of Kristoffersen).

Regarding claim 2, modified Angelsen teaches that ultrasound diagnostic apparatus in claim 1, as discussed above. 
	Angelsen further teaches an ultrasound diagnostic apparatus, wherein the central processing unit selects one of the first driving signal or the second driving signal from the plurality of driving signals with the different driving waveforms for each of the transducer groups (Abstract teaches that the frequencies selected can be HF, LF1, LF2, …, LFn. Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture. Fig. 2a shows the HF aperture 201 and the LF aperture 202),
wherein, the transmitter generates the selected driving signal and outputs the selected driving signal to a transducer group of the plurality of transducer groups corresponding to the selected driving signal (Paragraph 0053 teaches that the HF aperture is aperture 201, which is the inner aperture in Fig. 2a. The LF aperture is aperture 202, which is the outer aperture in Fig. 2a).

Regarding claim 4, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that a -20 dB frequency band of the frequency band of the first driving signal is wider than a -20 dB frequency band of the frequency band of the second driving signal.
	In an analogous imaging field of endeavor, regarding transmission of multiple ultrasound pulses and medical imaging, Kristoffersen teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that a -20 dB frequency band of the frequency band of the first driving signal is wider than a -20 dB frequency band of the frequency band of the second driving signal (Fig. 8 shows the -20 dB band to be greater for signal 228 than the -20 dB band of signal 226 that reaches a drops at ~3.6 MHz. Similar band relationship is shown in Fig. 12 where one signal’s -20 band is wider than another signal’s band).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Kristoffersen’s teaching of a first signal with a wider -20 dB frequency band than the -20 dB frequency band of the second signal. This modified apparatus would allow the user to output ultrasound transmission such that it reduces sidelobes (Paragraphs 0004 of Kristoffersen). Furthermore, the modification allows for transmission that maintains its spectrum despite tissue attenuation (Paragraph 0002 of Kristoffersen).

Regarding claim 5, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group.
	In an analogous imaging field of endeavor, regarding transmission of multiple ultrasound pulses and medical imaging, Kristoffersen teaches an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group (The ratio of the -6 dB/-20 dB of signal 228 (About 0.53) is smaller than the -6 dB/-20 dB of signal 226 (About 0.56). See modified Fig. 8 below).

    PNG
    media_image1.png
    245
    399
    media_image1.png
    Greyscale

Modified Fig. 8
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Kristoffersen’s teaching of a first signal with a smaller -6/-20 dB ratio than the second signal’s -6/-20 dB ratio.. This modified apparatus would allow the user to output ultrasound transmission such that it reduces sidelobes (Paragraphs 0004 of Kristoffersen). Furthermore, the modification allows for transmission that maintains its spectrum despite tissue attenuation (Paragraph 0002 of Kristoffersen).

Regarding claim 9, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the frequency band of the second driving signal.  
	In an analogous imaging field of endeavor, regarding transmission of multiple ultrasound pulses and medical imaging, Kristoffersen teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the frequency band of the second driving signal (Fig. 8 shows that the signal 228 has the -20 dB band that is wider than the signal 226’s -6 dB band. The value at about 2.6 MHz is shown for signal 228 to be higher than the signal 226. That is, signal 228 is shown to be diverging and becoming wider and retaining higher strengths above the signal 226’s -6 dB band).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Kristoffersen’s teaching of a first signal with a greater strength than the second signal with a strength at the -6 dB. This modified apparatus would allow the user to output ultrasound transmission such that it reduces sidelobes (Paragraphs 0004 of Kristoffersen). Furthermore, the modification allows for transmission that maintains its spectrum despite tissue attenuation (Paragraph 0002 of Kristoffersen).

Regarding claim 15, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein a central frequency in the frequency power spectrum of the first driving signal of the first transducer group is higher than a central frequency in the frequency power spectrum of the second driving signal of the second transducer group.
	In an analogous imaging field of endeavor, regarding transmission of multiple ultrasound pulses and medical imaging, Kristoffersen teaches an ultrasound diagnostic apparatus, wherein a central frequency in the frequency power spectrum of the first driving signal of the first transducer group is higher than a central frequency in the frequency power spectrum of the second driving signal of the second transducer group (Fig. 8 shows that signal 228 has a -3 dB band that is larger than the signal 226’s -3 dB band. The central frequency determination of signal 228 is about 2.34 MHz and signal 226 center frequency is about 2.30 MHz. Therefore, the signal 228 has a center frequency that is greater in both frequency and magnitude).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Kristoffersen’s teaching of a central frequency that is higher than the second group’s frequency. This modified apparatus would allow the user to output ultrasound transmission such that it reduces sidelobes (Paragraphs 0004 of Kristoffersen). Furthermore, the modification allows for transmission that maintains its spectrum despite tissue attenuation (Paragraph 0002 of Kristoffersen).

Alternatively, claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Kristoffersen et al. (PGPUB No. US 2004/0254459) further in view of Martin Pekar et al. ("Frequency Tuning of Collapse-Mode Capacitive Micromachined Ultrasonic Transducer", 6 October 2016, Ultrasonics 74, pages 144-152).

Regarding claim 5, modified Angelsen and Kristoffersen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Pekar teaches an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group (The ratio of the -6 dB/-20 dB of -110V (About 0.21) is smaller than the -6 dB/-20 dB of signal -80V (About 0.5). See modified Fig. 7 below).

    PNG
    media_image2.png
    686
    535
    media_image2.png
    Greyscale

Modified Fig. 7
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Pekar’s teaching of a first signal with a smaller -6/-20 dB ratio than the second signal’s -6/-20 dB ratio. This modified apparatus operate efficiently at multiple center frequencies when the driving pulse and the bias voltage are optimized (Abstract of Pekar). Furthermore, this modified apparatus has a range of tenability and a strong transmit sensitivity (Conclusion of Pekar).

Regarding claim 9, modified Angelsen and Kristoffersen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Pekar teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the frequency band of the second driving signal (See modified Fig. 7 below).

    PNG
    media_image3.png
    492
    534
    media_image3.png
    Greyscale

Modified Fig. 7
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Pekar’s teaching of a first signal with a greater strength than the second signal with a strength at the -6 dB. This modified apparatus operate efficiently at multiple center frequencies when the driving pulse and the bias voltage are optimized (Abstract of Pekar). Furthermore, this modified apparatus has a range of tenability and a strong transmit sensitivity (Conclusion of Pekar).

Claims 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Kristoffersen et al. (PGPUB No. US 2004/0254459) further in view of Tetsuya (JP 2014168555)

Regarding claim 6, modified Angelsen and Kristoffersen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Kristoffersen further teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse of the first driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe (Paragraphs 0044-0045 teaches that the pulse sequences are resultant waveforms of the output waveforms of the control waveforms that are shown to be electrical as they are measured in voltage. Paragraph 0042 teaches that each transducer element is driven with pulser. Fig. 8 shows the spectral response with a -20 dB band).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Kristoffersen’s teaching of a driving signal with a  -20 dB driving frequency band. This modified apparatus would allow the user to output ultrasound transmission such that it reduces sidelobes (Paragraphs 0004 of Kristoffersen). Furthermore, the modification allows for transmission that maintains its spectrum despite tissue attenuation (Paragraph 0002 of Kristoffersen).
	However, the combination of Angelsen and Kristoffersen is silent regarding an ultrasound diagnostic apparatus, 
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency; and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength of the first driving signal.
	In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse of the first driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe (Paragraph 0024 teaches the monitoring of the pulse signals Sg’s peaks with respect to the frequency spectrum as seen in Fig. 5C. Paragraph 0024 is teaching that the data of Fig. 5 is from the single ultrasound probe 2. It does not recite the use of multiple probes);
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency (See modified Fig. 5C below); and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength of the first driving signal (Paragraph 0024 teaches that the driving signals are used. PK1 and PK3 are shown to be higher than PK2. See modified Fig. 5C below).

    PNG
    media_image4.png
    371
    373
    media_image4.png
    Greyscale

Modified Fig. 5C
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Tetsuya’s teaching of having a central strength greater than a reference and peaks on the lower higher frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 7, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Kristoffersen is silent regarding an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the pulse of the second driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the pulse of the second driving signal frequency band is included in a -20dB transmitting frequency band of the single ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band (See modified Fig. 5C below. Paragraph 0024 is teaching that the data of Fig. 5 is from the single ultrasound probe 2. It does not recite the use of multiple probes).

    PNG
    media_image5.png
    347
    568
    media_image5.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Tetsuya’s teaching of having a peak strength in the second signal that is at a lower frequency than the center frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 11, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Kristoffersen is silent regarding an ultrasound diagnostic apparatus, wherein, 
the transmitter and the receiver output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging; and 
the central processing unit extracts a harmonic wave component which has a higher-order than that of a fundamental wave component of the receiving signal from the receiving signal corresponding to one of the first driving signal or the second driving signal and generates an ultrasound image based on the harmonic wave component.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein
the transmitter (Transmission unit 12) and the receiver (Reception unit 13) output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging (Paragraph 0060 teaches that the transmission and reception of multiple ultrasound signals are conducted according to tissue harmonic imaging); and
the central processing unit (Image generation unit 14) extracts a harmonic wave component which has a higher-order than that of a fundamental wave component of the receiving signal from the receiving signal corresponding to one of the first driving signal or the second driving signal and generates an ultrasound image based on the harmonic wave component (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 14, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Kristoffersen is silent regarding an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Kristoffersen et al. (PGPUB No. US 2004/0254459) further in view of Zhou et al. ("An Approach for Reducing Adjacent Element Crosstalk in Ultrasound Arrays", December 2003, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, Vol. 50, No. 12, pages 1752-1761).

Regarding claim 8, modified Angelsen and Kristoffersen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Angelsen and Kristoffersen is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to ½.
	In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Zhou teaches an ultrasound diagnostic apparatus, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to 1/2 (Paragraph 2 of the “Transmitting mode” section teaches the element 4 outputs an impulse. This is the first group1.  The other elements 1-3 and 5-7, can have 0 or a non-zero output and make up the second group. The ratio of first to second group is 1/6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Zhou’s teaching of a ratio of a number of transducers ranging from 1/16 to ½. This modified apparatus would allow for the reduction in output signal cross-talk (Abstract of Zhou). Furthermore, the modified apparatus implements ultrasound imaging techniques in a minimal cost (Abstract of Zhou). This minimal cost is reinforced with the ratio of the number of elements reduces the need for additional arrays to be added.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Kristoffersen et al. (PGPUB No. US 2004/0254459) further in view of Tanaka et al. (PGPUB No. US 2015/0313575).

Regarding claim 10, modified Angelsen and Kristoffersen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Angelsen and Kristoffersen is silent regarding an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage.  
In an analogous imaging field of endeavor, regarding the design of a plurality of transducer groups of a probe, Tanaka teaches an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage (Fig. 3 shows that the power source 42 indirectly provides voltage to the ultrasonic probe 100. Paragraph 0075 teaches that the ultrasonic probe can have a plurality of transducer groups. This is also seen in Fig. 11).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Kristoffersen with Tanaka’s teaching of a common driving voltage for the transducer groups. This modified apparatus would allow a user to conduct micro-beamforming and reduce the required amount of electrical circuitry. Additionally, the modified apparatus would allow for the of ultrasound images with high spatial resolution (Paragraph 0007 of Tanaka). Furthermore, the use of a single voltage source is cost-effective as it does not require cost expenditure for multiple source components and only requires a single source.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Angelsen et al. (PGPUB No. US 2003/0023169): Teaches the driving of transmission signals and the observation of two driving signals where one has a frequency band wider than the other and the signal strength of the second signal being within the first signals frequency band.
Mao et al. (PGPUB No. US 2004/0236222): Teaches the driving of transmission signals and the observation of two driving signals where one has a frequency band wider than the other and the signal strength of the second signal being within the first signals frequency band.
Song et al. (PGPUB No. US 2004/0034305): Teaches the driving of transmission signals and the observation of two driving signals where one has a frequency band wider than the other and the signal strength of the second signal being within the first signals frequency band.
Tanaka et al. (PGPUB No. US 2010/0256498): Teaches the driving of transmission signals and the observation of two driving signals where one has a frequency band wider than the other and the signal strength of the second signal being within the first signals frequency band.
Hossack et al. (US Patent No. 6,005,827): Teaches the driving and controlling of select transducer groups based on driving signals. This is done such that the transducer groups are about to focus on a focal point. Teaches the driving of transmission signals and the observation of two driving signals where one has a frequency band wider than the other and the signal strength of the second signal being within the first signals frequency band.
Tsao et al. (US Patent No. 8,480,586): Teaches the driving of transmission signals and the observation of two driving signals where one has a frequency band wider than the other and the signal strength of the second signal being within the first signals frequency band.
Uhlendorf et al. (PGPUB No. US 5,410,516): Teaches the driving of transmission signals and the observation of two driving signals where one has a frequency band wider than the other and the signal strength of the second signal being within the first signals frequency band.
Kawagishi et al. (PGPUB No. US 2002/0147398): Teaches the observation and determination of harmonic wave analysis and tissue harmonics.
Ishihara et al. (PGPUB No. US 2013/0331699): Teaches the driving and controlling of select transducer groups based on driving signals.
Szabo et al. (PGPUB No. US 2004/0039282): Teaches frequency analysis based on varying forms od driving signals that are transmitted.
Maxwell et al. (PGPUB No. US 2016/0287909): Teaches that pressure ultrasound that is transmitted is based on the electrical parameters that are set and input.
Wegner (PGPUB No. US 2015/0080725): Teaches the driving and controlling of select transducer groups based on driving signals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The definition of a group is “A group must contain at least one element, with the unique (up to isomorphism) single-element group known as the trivial group.” I.e. a single element group, is a trivial group and is by definition in a group (Link: https://mathworld.wolfram.com/Group.html)